     Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


LINDA CONDELLO,                              3:19-cv-01985-BR

          Plaintiff,                         OPINION AND ORDER

v.

COLUMBIA COUNTY, an Oregon
municipality,

          Defendant.

JACOB JOHNSTUN
Johnstun Injury Law, P.C.
1935 St. Helens St., Ste. A
St. Helens, OR 97051
(503) 410-3572

          Attorney for Plaintiff

JOHN R. BARHOUM
TRACY J. FRAZIER
Chock Barhoum L.L.P.
121 S.W. Morrison St., Ste. 500
Portland, OR 97204
(503) 223-3000

          Attorneys for Defendant


BROWN, Senior Judge.

     This matter comes before the Court on Defendant Columbia

County's Motion (#23) for Summary Judgment.          The Court concludes

1 – OPINION AND ORDER
     Case 3:19-cv-01985-BR   Document 28    Filed 02/26/21   Page 2 of 10




the record is sufficiently developed, and, accordingly, oral

argument is not required.

     For the reasons that follow the Court concludes there is a

genuine dispute of material fact, and, therefore, the Court

DENIES Defendant's Motion for Summary Judgment.



                               BACKGROUND

     The following facts are taken from Plaintiff's Complaint

and the parties' stipulated facts regarding Defendant's Motion

for Summary Judgment.    The following facts are construed in the

light most favorable to Plaintiff, the nonmoving party, and are

undisputed unless otherwise noted.         Scott v. Harris, 550 U.S.

372, 378 (2007).



                               BACKGROUND

I.   Factual Background

     On December 8, 2017, Plaintiff went to the Columbia County

Courthouse in Saint Helens, Oregon, to testify in a hearing on

behalf of her boyfriend.     Plaintiff sat on a chair in the common

area outside of the courtroom while waiting to testify.               When

Plaintiff sat on the chair, the fastener holding up the front

left side of the seat came free and caused the corner of the



2 – OPINION AND ORDER
      Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 3 of 10




seat to descend several inches.

      Plaintiff had been to the courthouse several times before

the day in question as part of the same case.           She could not

recall whether she sat in the same chair before, but she thought

it was "cuter" than the others.

      In a report about the incident Casey Garrett, a County

employee, stated the chair "partially gave way when [Plaintiff]

sat down due to a loose, or failing fastener, which connected

the seat of the chair to the left leg assembly."             Garrett

testified the chair was likely made in the 1990s.

      Andrew Ventris, another county employee who was a

facilities maintenance technician at the time of the incident,

stated he conducted "preventative maintenance walkarounds" of

the courthouse.    These walkarounds involved "looking and seeing

if any lights are out or anything like that or anything is out

of place or broken."    When Ventris was asked whether he

routinely inspected courthouse furniture, he responded:               "If we

get a complaint on it, yeah . . . If we see something that looks

out of place, but I don't go around and sit in every chair to

check them out."

II.   Procedural Background

      On December 6, 2019, Plaintiff filed a Complaint and



3 – OPINION AND ORDER
     Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 4 of 10




alleged a single claim of premises liability against Defendant.

Plaintiff alleges she was a public invitee on the day of her

injury and that Defendant owed her the duty to maintain

reasonably safe premises and to protect her from unreasonable

risk of harm.   Plaintiff also alleges Defendant knew or should

have known the chair was old and warranted inspection to

identify any needed repairs or, in the alternative, replacement.

Plaintiff asserts the incident resulted in injury to her bicep,

Achilles tendon, and shoulder, and she required surgery as a

result.

     On December 31, 2019, Defendant filed an Answer (#7).                 The

parties agree Plaintiff did not negligently contribute to the

incident.

     On December 7, 2020, Defendant filed a Motion (#23) for

Summary Judgment.   On January 4, 2021, Plaintiff filed her

Response (#25) to Defendant's Motion.        On January 19, 2021,

Defendant filed a Reply (#26) in support of its Motion, and the

Court took the Motion under advisement.



                               STANDARDS

I.   Summary-Judgment Standards

     Summary judgment is appropriate when “there is no genuine



4 – OPINION AND ORDER
     Case 3:19-cv-01985-BR   Document 28    Filed 02/26/21   Page 5 of 10




dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).           See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

dispute as to a material fact.      Rivera v. Philip Morris, Inc.,

395 F.3d 1142, 1146 (9th Cir. 2005).        In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and show there is a genuine dispute as

to a material fact for trial.      Id.     "This burden is not a light

one . . . .   The non-moving party must do more than show there

is some 'metaphysical doubt' as to the material facts at issue."

In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir.

2010) (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."   Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).         The court must draw all

reasonable inferences in favor of the nonmoving party.              Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).              "Summary

judgment cannot be granted where contrary inferences may be

drawn from the evidence as to material issues."              Easter v. Am.



5 – OPINION AND ORDER
      Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 6 of 10




W. Fin., 381 F.3d 948, 957 (9th Cir. 2004)(citation omitted).               A

“mere disagreement or bald assertion” that a genuine dispute as

to a material fact exists “will not preclude the grant of

summary judgment.”    Deering v. Lassen Cmty. Coll. Dist., No.

2:07-CV-1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal., Jan. 20,

2011)(citing Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.

1989)).   When the nonmoving party's claims are factually

implausible, that party must "come forward with more persuasive

evidence than otherwise would be necessary."           LVRC Holdings LLC

v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)(citation

omitted).

      The substantive law governing a claim or a defense

determines whether a fact is material.         Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).              If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.              Id.

II.   Premises-Liability Standards

      Under Oregon law the mere fact that an invitee is injured

on the premises does not by itself give rise to an inference of

negligence.   Starberg v. Olbekson, 169 Or. 369, 373-74 (1942).

See also Mattos v. Walmart, Inc., No. 1:19-cv-01819, 2020 WL

4805433, at *4 (Aug. 18, 2020).       A business owner need only make



6 – OPINION AND ORDER
     Case 3:19-cv-01985-BR    Document 28   Filed 02/26/21   Page 7 of 10




its premises reasonably safe for an invitee's visit.              Glorioso

v. Ness, 191 Or. App. 637, 643 (2004).         To make the premises

reasonably safe the owner must exercise due care to discover any

condition of the premises that creates an unreasonable risk of

harm to the invitee.    Id.    The owner must exercise the standard

of care to eliminate the condition or to warn any foreseeable

invitee of the risk of harm.      Id.   A condition is not

unreasonably dangerous if the hazard arising from the condition

would be known and understood by a reasonable person who

expected to encounter the condition.        Maas v. Willer, 203 Or.

App 124, 127 (2005).

III. Res Ipsa Loquitur Standards

     Res ipsa loquitur is a rule of circumstantial evidence that

allows the finder of fact to infer causation and negligence.

Hammer v. Fred Meyer Stores, Inc., 242 Or. App. 185, 190 (2011).

For res ipsa loquitur to apply, the plaintiff must show the

following:   (1) there was an injury, (2) the injury “is of a

kind which ordinarily does not occur in the absence of someone's

negligence,” and (3) the negligence that caused the event was

"more probably than not" attributable to a particular defendant.

Hammer, 242 Or. App. at 190-91.

     The finder of fact can infer negligence if an "accident is



7 – OPINION AND ORDER
     Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 8 of 10




of a kind which ordinarily would not have occurred in the

absence of the defendant's negligence, even though it is

impossible to determine the specific way in which the defendant

was negligent."    Hagler v. Coastal Farm Holdings, Inc., 354 Or.

132, 154 (2013).   Proof of the defendant's exclusive control of

the instrument that caused the harm is not required.             Id.



                               DISCUSSION

     Defendant contends there is not any evidence to show there

was an unreasonable risk of harm to Plaintiff, and, therefore,

summary judgment in favor of Defendant as to Plaintiff's

premises-liability claim is appropriate.         Defendant points to

the fact that Plaintiff testified the chair appeared to be in

good condition as she approached it, and it was only when

Plaintiff sat down that the fastener broke.

     Plaintiff, however, asserts there is an inference of

negligence pursuant to the doctrine of res ipsa loquitur

sufficient to create a genuine issue of material fact because

Plaintiff did not have control of the chair; Defendant had

exclusive control of the chair and the opportunity to inspect

its condition; Defendant did not fulfill its duty, which

resulted in injury to Plaintiff; and Defendant has not offered



8 – OPINION AND ORDER
     Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 9 of 10




any explanation to negate the inference of negligence.

     The record reflects Plaintiff was an invitee at the

courthouse, and, therefore, Defendant had a duty to discover any

conditions that created an unreasonable risk of harm to

Plaintiff and either to eliminate or to warn Plaintiff of such

conditions.   The parties agree the failure of the fastener on

the chair was the cause of the incident and, as noted, that

Plaintiff did not contribute to the collapse of the chair.

Defendant's employees testified they made "preventative

maintenance walkarounds," but they did not "sit on every chair

to check them out."   The issue remains whether Defendant's

actions were sufficient to make the premises reasonably safe;

whether the condition that resulted in Plaintiff's injury was an

unreasonable risk of harm; and, if so, whether that condition

was discoverable by Defendant before the incident.

     Even though Plaintiff may be unable to point to any

specific conduct by Defendant that resulted in the collapse of

the chair, Plaintiff may rely on circumstantial evidence to

argue this kind of accident does not ordinarily occur and that

it was more likely than not caused by Defendant's negligence.

Based on the doctrine of res ipsa loquitur, the finder of fact

may infer Defendant was negligent even though it is impossible



9 – OPINION AND ORDER
     Case 3:19-cv-01985-BR   Document 28   Filed 02/26/21   Page 10 of 10




to determine the specific way in which Defendant was negligent.

Hagler, 354 Or. at 154.

     Based on the current record the Court concludes there is a

genuine issue of material fact that precludes summary judgment

and that must be resolved by the finder of fact.



                               CONCLUSION

     For these reasons, the Court DENIES Defendant's Motion

(#23) for Summary Judgment.

     A Joint Status Report by the parties is currently due

March 31, 2021.   The Court DIRECTS the parties to confer and to

include in that Joint Status Report a proposed case-management

schedule, including deadlines for filing a proposed Pretrial

Order and Pretrial Documents, and mutually agreeable dates for a

Pretrial Conference and Jury Trial.

     IT IS SO ORDERED.

     DATED this 26th day of February, 2021.



                                  /s/ Anna J. Brown

                             ___________________________________
                             ANNA J. BROWN
                             Unites States Senior District Judge




10 – OPINION AND ORDER
